PER CURIAM.
This is a search and seizure case involving the search of a person arrested as a result of being mistakenly identified as another person for whom the arresting officer had an arrest warrant.
In order to arrest a person named Johns, for whom they had an arrest warrant, law enforcement officers were watching a residence where they believed Johns was living with his girlfriend. A man drove up wear*1358ing a baseball cap and sunglasses. The officers arrested the man and the search incidental to his arrest revealed his possession of a controlled substance. It also revealed that the man was not Johns but the appellant, McCrea. McCrea’s motion to suppress was denied; he was convicted and appeals. We affirm.
The law enforcement officers had an arrest warrant and, hence, probable cause to arrest Johns. There was evidence to support the trial court’s factual finding that the officers reasonably and in good faith mistook McCrea for Johns. Under these circumstances the arrest of McCrea, although based on a mistaken identification, was valid. See Hill v. California, 401 U.S. 797, 91 S.Ct. 1106, 28 L.Ed.2d 484 (1971); Neal v. State, 456 So.2d 897 (Fla. 2d DCA 1984), review denied, 461 So.2d 115 (Fla.1985).
Accordingly, the search was valid, the evidence was lawfully seized and the trial court’s denial of the motion to suppress is
AFFIRMED.
COBB, C.J., and UPCHURCH and CO-WART, JJ., concur.